Miller, Judge.
Following a bench trial, Luqman Farid was convicted of DUI, speeding, and failure to maintain lane. He appeals, arguing that the traffic stop was illegal and thát the trial court should have granted *430his motion to suppress the evidence gathered as a result. We discern no error and affirm.
Decided November 18, 2002.
Sexton & Morris, Ricky W. Morris, Jr., for appellant.
Keith C. Martin, Solicitor-General, Matthew M. McCord, Assistant Solicitor-General, for appellee.
When this court reviews the trial court’s decision on a motion to suppress, the evidence is construed most favorably to uphold the findings and judgment of the trial court; the trial court’s findings on disputed facts and credibility are adopted unless they are clearly erroneous and will not be disturbed if there is any evidence to support them. Hudson v. State, 253 Ga. App. 210 (558 SE2d 420) (2001). Facts and credibility were disputed here.
At the hearing on the motion to suppress, the arresting officer testified that he stopped Farid because he estimated Farid’s vehicle was traveling between 72 and 77 mph in a 55-mph zone. The officer then confirmed his estimation by radar, which indicated a speed of 78 mph.
Farid argues that the State (1) did not lay the proper foundation for the admission of the radar results and (2) failed to tender the officer as an expert since the State tied the estimate of speed to the officer’s training in speed estimation. Even assuming that the radar results were inadmissible, opinion testimony of an eyewitness may be used to establish speed. Green v. State, 239 Ga. App. 617, 618 (1) (521 SE2d 441) (1999); see Stone v. State, 257 Ga. App. 492, 493 (1) (571 SE2d 488) (2002). Moreover, we find no authority requiring that an officer be offered as an expert simply because the officer testifies as to his training in the visual estimation of speed. See Salazar v. State, 256 Ga. App. 50, 51 (2) (567 SE2d 706) (2002). Thus, the trial court did not err in denying the motion to suppress.

Judgment affirmed.


Blackburn, C. J., and Johnson, P. J., concur.